Citation Nr: 1604100	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  15-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression, as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over this claim is currently with the RO in Winston-Salem, North Carolina.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In a March 2012 rating decision, the RO denied increased ratings for service-connected right eye blindness with traumatic laceration of the right optic nerve and residuals of zygomatic arch fracture with multiple tooth fractures.  Pursuant to an August 2012 Notice of Disagreement, the Veteran was provided a Statement of the Case in February 2014.  The Veteran did not perfect the appeal with a timely Substantive Appeal; therefore, these issues are not in appellate status, and are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current disability of depression.

2.  The Veteran is service connected for right eye blindness with traumatic laceration of the right optic nerve, basal skull fracture, residuals of ruptured aorta, hydronephrosis, residuals of multiple laceration of the right forearm, traumatic laryngeal nerve palsy, residuals of zygomatic arch fracture with multiple tooth fractures, and scars associated with ruptured aorta.

3.  The current depression is not caused by, or increased in severity beyond the natural progress of the disease by, the service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression, as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in April 2013, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a psychiatric disability, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The April 2013 letter also included provisions for disability ratings and for the effective date of the claim.  In the April 2013 letter, the Veteran was also provided notice regarding what information and evidence is needed to substantiate a claim for service connection on a secondary basis.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  A VA examination was scheduled for December 6, 2014; however, the Veteran failed to report for the examination.  See November 17, 2014 VA Examination Request; see also March 2015 Statement of the Case (reflecting that the Veteran failed to report for the scheduled December 2014 VA examination); see also 38 C.F.R. § 3.655 (2015).

Pursuant to 38 C.F.R. § 3.655, when a claimant fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and fails to provide good cause for the failure to report, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Moreover, the Board notes that examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).

A review of the electronic file does not reveal a copy of a letter notifying the Veteran of this scheduled examination; however, the Veteran has not alleged that the failure to appear was due to a lack of advance notice of the scheduled December 2014 examination.  Also, the Veteran's representative has not raised such a contention, despite acknowledging receipt (via the March 2015 Substantive Appeal) of the March 2015 Statement of the Case, which expressly cites the Veteran's failure to report for the December 2014 scheduled VA examination in continuing the denial of the claim.  See March 2015 Statement of the Case; see also March 2015 Substantive Appeal.  In the March 2015 Substantive Appeal, the representative requested the RO to reschedule the Veteran for a VA examination but did not offer an explanation or good cause as to the Veteran's failure to appear at the scheduled December 2014 VA examination.  The representative also did not indicate that the Veteran did not receive notification of the scheduled VA examination; instead, the representative indicated that, should the Veteran be afforded a new examination, the representative "will coordinate with the Veteran to help facilitate his attendance."  See March 2015 Substantive Appeal.

Accordingly, absent any other evidence to the contrary, the Board finds that the Veteran received sufficient notification in advance of the VA examination scheduled on December 6, 2014.  In this regard, the Board is relying upon the presumption of administrative regularity in finding that the Veteran was properly notified of the scheduled VA examination.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)) (stating that there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice and that, to rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular).

Further concerning this presumption of administrative regularity, the Board does, however, acknowledge that the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) recently drew a distinction between "instances where the presumption of regularity [is] premised upon independent legal authority" and instances where it is based upon "evidentiary findings."  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Moreover, the Federal Circuit struck down the lower Court's application of the presumption of regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  Id. (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)).

Notably, the appellant in Kyhn expressly argued that he had been unable to attend the scheduled VA examination because proper advance notice had not been provided.  The Federal Circuit then ruled that, in such an instance, VA could not rely on evidence outside the record - specifically, the post-hoc affidavits of AOJ employees - in establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577.

In this case, in contrast with the facts in Kyhn, neither the Veteran nor the representative has argued that there was improper notice in advance of the scheduled VA examination.  It thus follows that this case more closely resembles the facts in Baxter v. Principi, 17 Vet. App. 407 (2004), wherein an appellant "assiduously avoided" raising the question of whether VA had properly discharged its official notification duties.  Baxter, 17 Vet. App. at 410.  Consequently, the Court in Baxter held "that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question."  Id. at 411.

Significantly, the holding in Baxter was cited approvingly by the Court when it revisited the Kyhn case at the direction of the Federal Circuit.  See Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013) (noting that the "Secretary correctly states that Baxter 'holds that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question'").  Thus, applying the holding of Baxter to the facts presented in the instant case, the Board finds no need to consider whether the presumption of regularity has been rebutted, namely, because neither the Veteran nor the representative has argued that there was a lack of notice, or insufficient notice, of the December 6, 2014 VA examination.

For the foregoing reasons, the Board finds that the Veteran's failure to report for the scheduled December 2014 VA examination was not the result of a lack of advance notice, improper notice, or similar error on the part of VA.  The Board further finds that the Veteran has not provided any other good cause for declining to appear for the scheduled VA examination, and VA has no further duty to provide a VA examination or obtain an opinion.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for depression on a secondary basis has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, depression is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Depression

The Veteran contends that the current depression is related to the service-connected disabilities.  Specifically, the Veteran asserts that the depression is caused and/or aggravated by the service-connected disabilities.  See October 2013 Notice of Disagreement.  Because the Veteran has not contended that the depression had its onset during active service, and the evidence of record does not otherwise indicate that the depression was causally or etiologically related to service, the Board need not address whether service connection is warranted for depression on a direct basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (VA must consider the possible theories of entitlement raised by the claimant or the evidence of record).

Initially, the Board finds that the Veteran has a current diagnosis of depression.  Multiple VA treatment records show that, at the earliest in 2003, the Veteran was diagnosed with, and treated for, depression.  Most recently, a January 2015 VA treatment record indicated that the Veteran was treated for depression.

The Board next finds that the Veteran is service connected for right eye blindness with traumatic laceration of the right optic nerve, basal skull fracture, residuals of ruptured aorta, hydronephrosis, residuals of multiple laceration of the right forearm, traumatic laryngeal nerve palsy, residuals of zygomatic arch fracture with multiple tooth fractures, and scars associated with ruptured aorta.  Service connection for right eye blindness with traumatic laceration of the right optic nerve was established in a July 1973 rating decision with an effective date of August 1, 1972.  Service connection for basal skull fracture, residuals of ruptured aorta, hydronephrosis, residuals of multiple laceration of the right forearm, traumatic laryngeal nerve palsy, and residuals of zygomatic arch fracture with multiple tooth fractures was also established in the July 1973 rating decision with an effective date of October 1, 1973.  Service connection for scars associated with ruptured aorta was established in a March 2012 rating decision with an effective date of March 9, 2010.

After reviewing all the lay and medical evidence, the Board finds that the evidence of record does not demonstrate that the Veteran's depression is proximately due to, or permanently worsened in severity beyond the natural progression (aggravated) by, the service-connected disabilities.  As discussed in detail above, the Veteran failed to report for a VA examination scheduled in conjunction with the original claim, and failed to provide good cause for the failure to report; as such, the Veteran's original claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  

In a July 2010 VA mental health consultation, the Veteran stated that he feels depressed daily about financial concerns, has a lack of motivation, has a lack of energy, feels no one is helping him, wakes two to three times per night but otherwise stated he sleeps well, his appetite comes and goes, is easily frustrated, worries frequently, and worries that, should he die, he will have nothing to leave his family.  The Axis I diagnosis was depression.  Significantly, the mental health professional noted "financial strain" in Axis IV of the Veteran's diagnosis (depression).  In pertinent part, the DSM-IV lists Axis IV as "psychosocial and environmental problems that may affect the diagnosis, treatment, and prognosis of mental disorders."  DSM-IV-TR § 3 (2007).  Notably, none of the Veteran's service-connected disabilities were listed by the mental health consultant in the Axis IV section of the report.

Based on the limited evidence of record, the Board finds that service connection for depression is not warranted.  Although the Veteran has a current diagnosis of depression, there is no competent evidence that any current disability (depression) is secondary to (either proximately due to or aggravated by) the service-connected disabilities.  As detailed above, the Veteran was scheduled for a VA examination to help determine the etiology of the current depression and to specifically assist in determining whether the depression is proximately due to or aggravated by the service-connected disabilities.  In this regard, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran failed to report to the scheduled VA examination and there is no other competent opinion of record that addresses the etiology of the depression or purports to relate the depression to any service-connected disability.  

The Veteran has repeatedly asserted that the service-connected disabilities caused or aggravated the depression.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 
581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 
492 F.3d at 1377).  In this case, the causes of the Veteran's depression involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's psychiatric condition.  The Veteran is competent to relate symptoms of depression that he experienced at any time, but he is not competent to opine on whether there is a link between the current depression and the service-connected disabilities because such conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of psychiatry, knowledge of the various risk factors and causes of psychiatric conditions, specific clinical testing for psychiatric conditions, and knowledge of likely date of onset and ranges of progression of psychiatric conditions that the Veteran is not shown to possess.  Such opinion would require not only knowledge of psychiatry, but also specialized knowledge regarding the interaction of the physical state within that (psychiatric) system.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

In this case, the theory of secondary service connection turns on the question of whether there exists a secondary relationship between the current depression and the service-connected disabilities.  Based on the evidence of record, the weight of the evidence demonstrates no relationship (causation or aggravation) between the Veteran's current depression and the service-connected disabilities.  For these reasons, the appeal of service connection for depression on a secondary basis must be denied, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As discussed above, the Board does not reach the theory of direct service connection because neither the Veteran nor the evidence has asserted or suggested that the depression was incurred in service, and the Veteran has consistently contended only that the depression, diagnosed after service, is caused and aggravated by the service-connected disabilities.  See 38 C.F.R. § 3.310.


ORDER

Service connection for an acquired psychiatric disability, to include depression, is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of entitlement to a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

A TDIU

The Veteran contends that he cannot retain (maintain) substantially gainful employment due to the service-connected disabilities.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of the service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91.

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).

Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

In the present case, service connection has been granted for right eye blindness with traumatic laceration of the right optic nerve with a 30 percent rating; and basal skull fracture, residuals of ruptured aorta, hydronephrosis, residuals of multiple laceration of the right forearm, traumatic laryngeal nerve palsy, residuals of zygomatic arch fracture with multiple tooth fractures, and scars associated with ruptured aorta, all with a noncompensable rating.  The combined rating is 30 percent.  Thus, the Veteran does not have at least one disability rated at 40 percent disabling, and the combined rating is less than 70 percent.  Regardless, the Board must also consider entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

Pursuant to the TDIU claim, the Veteran was afforded a VA general examination in May 2013.  Regarding the Veteran's employability, the VA examiner opined that the Veteran's service-connected disabilities would neither preclude nor limit physical or sedentary employability as evidenced by the Veteran's ability to work in a demanding job for 30 years (construction).  While the VA examiner rendered this opinion based on an individual physical examination of the service-connected basal skull fracture, residuals of ruptured aorta, hydronephrosis, traumatic laryngeal nerve palsy, residuals of zygomatic arch fracture with multiple tooth fractures, and scars associated with ruptured aorta, it does not appear that the VA examiner addressed or examined the service-connected right eye blindness with traumatic laceration of the right optic nerve (despite the opinion generally referencing the Veteran's "service-connected disabilities").  Significantly, the service-connected right eye blindness with traumatic laceration of the right optic nerve is the only service-connected disability with a compensable (30 percent) rating; the other service-connected disabilities (as referenced and examined by the VA examiner) are rated as noncompensable.

Indeed, the Veteran is also in receipt of Social Security Administration (SSA) disability benefits.  A December 2005 SSA Statement of Administrative Proceedings indicated that, based on the Veteran's reduced vision in the right eye, in addition to other (nonservice-connected) disabilities, the Veteran's residual functional capacity for even sedentary work is significantly compromised.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

In considering the Veteran's appeal for a TDIU, the Board acknowledges that the May 2013 VA general examination report indicated that the service-connected disabilities did not render the Veteran unemployable.  This opinion, however, was not based on a full assessment of the Veteran's service-connected disabilities as the service-connected right eye blindness with traumatic laceration of the right optic nerve was neither examined nor addressed.  Rather, the May 2013 VA examiner's opinion was based on a limited review of only some of the Veteran's service-connected disabilities.  In short, the May 2013 VA examiner's opinion did not consider all of the Veteran's service-connected disabilities as a totality to offer an opinion as to whether the Veteran is employable.  In this regard, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, remand is required to obtain an opinion regarding whether the totality of the Veteran's service-connected disabilities render him unemployable.  Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for review by a VA vocational or similar specialist, if possible, to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire electronic record, to include on VBMS and Virtual VA, should be made available to the vocational specialist.

The VA examiner should offer the following opinion:

Is it as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined functional effect of the service-connected disabilities?  The VA examiner must comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The Veteran is service connected for right eye blindness with traumatic laceration of the right optic nerve, basal skull fracture, residuals of ruptured aorta, hydronephrosis, residuals of multiple laceration of the right forearm, traumatic laryngeal nerve palsy, residuals of zygomatic arch fracture with multiple tooth fractures, and scars associated with ruptured aorta.

The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

2. After completing all indicated development, including, if necessary, pursuant to 38 C.F.R. § 4.16(b), referral of the TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration, readjudicate the appeal of entitlement to a TDIU.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


